Case 3:20-cv-05007-MAS-DEA Document 11-9 Filed 06/29/20 Page 1 of 1 PageID: 817



 David S. Sager
 William J. Diggs
 DLA PIPER LLP (US)
 51 John F. Kennedy Parkway, Suite 120
 Short Hills, New Jersey 07078-2704
 (973) 520-2550
 david.sager@dlapiper.com
 william.diggs@dlapiper.com

 Attorneys for Defendant
 UATP Management, LLC

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  APFA, INC.,                                      HONORABLE MICHAEL A. SHIPP
                                                   Civil Action No. 3:20-CV-05007
                Plaintiff,
                                                           CERTIFICATE OF SERVICE
                 v.
                                                           (Document Electronically Filed)
  UATP MANAGEMENT, LLC,

                Defendant.

        I, David S. Sager, hereby certify that on June 29, 2020, I electronically filed the following

 documents using the Court’s electronic filing system:

        1.      Notice of Motion to Dismiss Complaint or, in the Alternative, to Stay This Action
                Pending Arbitration;

        2.      Brief in Support of Motion to Dismiss Complaint;

        3.      Declaration of Stephen Polozola in Support of Motion to Dismiss Complaint;

        4.      Proposed Form of Order; and

        5.      This Certificate of Service.

        Parties may access this filing through the Court’s CM/ECF system.


                                                      /s/ David S. Sager
                                                      David S. Sager
